DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II and Species A in the reply filed on 2/16/2022 is acknowledged.  The traversal is on the ground(s) that a search of the unelected inventions would not pose a serious burden because all of the claims are directed to a mountable support structure.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and divergent subject matter, the inventions require a different field of search, the prior art applicable to one invention would not likely be applicable to another invention, and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “one or more elongate beams outer”, and later recites “each outer beam”. It is unclear if an outer beam is one and the same as an elongate beam outer. Further, it is unclear if “elongate beams outer” or “outer beam” implies a particular structure or relative configuration. 
Claim 14 recites “the adhesive material” in line 2. This recitation lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 12, 13, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/124810A9 to Garcia Perez.
	Regarding claims 10, 12, 13, 15, and 19, Garcia Perez teaches a solar photovoltaic assembly comprising
a plurality of solar photovoltaic modules that are arranged into sets (modules 7i/6i represent a distinct set, modules 5 represent a distinct set, and 6d/7d represent a distinct set; Fig. 4, “DESCRIPTION OF THE INVENTION”, “BRIEF DESCRIPTION OF THE DRAWINGS”, AND 
a support structure on which the modules are mounted (the components of the support structure are elaborated upon below), the support structure including
at least one central support portion (rolling trailer in Figs. 1-5, elements 3, 4), the sets of photovoltaic modules being mounted to the support structure so as to be movable relative to the central support portion between a stowed configuration in which the sets are positioned with at least one edge of each set being disposed adjacent a peripheral edge of another set (shown in Figs. 1, 3), and a deployed configuration in which the photovoltaic modules are arranged relative to one another so as to be capable of simultaneously receiving solar energy (Figs. 4, 5; the limitation that the photovoltaic modules are capable of simultaneously receiving solar energy is an intended use limitation; Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115; it is clear from the disclosure that the photovoltaic modules are capable of receiving solar energy in the deployed configuration)
a plurality of feet (lowermost horizontally extending portions of labeled elements 8, 9 seen in Figs. 4, 5), a first subset of feet (those associated with elements 9) being provided to support the central support portion on a surface), and four second subsets of the feet (for instance, the feet associated with the two visible elements 8 in Fig. 4 represents a second subset of feet), each second subset of feet being spaced from the first subset.
The limitation that each of the plurality of feet are configured to affix to an external surface of a building and then to resist disengagement from that external surface, that that the first subset of the 
Per claim 12, the central support portion defines more than one pivot axes (identified in Marked-up Fig. 5 below), and each set is mounted to the central support portion so as to rotate about a respective one of the pivot axes when moving between the collapsed and deployed configurations (a comparison of Figs. 3, 4, and 5 show that the previously defined sets articulate away from the central support portion; the text recites that the modules in the sets undergo articulation by folding).

[AltContent: textbox (elongate central member)][AltContent: arrow][AltContent: textbox (pivot axes)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    466
    592
    media_image1.png
    Greyscale

Per claim 13, the central support portion includes a generally elongate central member (labeled in Marked-up Fig. 5 above) that is disposed between inner edges of the sets of modules (the identified member extends between a right inner edge of module 6i and a left inner edge of module 6d).
	Per claim 15, the support structure includes an outer support portion for each set of modules (each vertically extending portion of 8, viewed in the frame of Fig. 4, is an outer support portion supporting set 7i/6i or set 6d/7d), wherein each outer support portion is spaced from the central support portion and each foot in second subsets of feet is connected to a respective one of the outer support portions.
	Per claim 19, the support structure includes a plurality of central legs (portions of elements 9 excluding the identified feet), and each central leg has an upper end that is connected to the central support portion and lower end that is connected to one of the feet in the first subset of feet.

Claim(s) 10, 12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2021/0111665 to Van de Sande.
Regarding claims 10, 12, and 17-19, Van de Sande teaches a solar photovoltaic assembly comprising
a plurality of solar photovoltaic modules 11 that are arranged in two sets (the top module 11 of Fig. 2 represents a set and the bottom module 11 represents a set), with each set having one module (¶0036)
a support structure on which the modules are mounted (the components of the support structure are elaborated upon below), the support structure including
at least one central support portion 14 (¶0039), the sets of photovoltaic modules being mounted to the support structure so as to be movable relative to the central support portion between a stowed configuration (Fig. 2) in which the sets are positioned with at 
a plurality of feet, each of which being configured to affix to an external surface of a building (roof of a building discussed in ¶0002, 0003) and then to resist disengagement from that external surface (¶00014), a first subset of feet (portions of 26 extending in the lateral direction seen best in Fig. 3A) being provided to affix the central support portion to the external surface of the building, and one or more second subsets of the feet (two feet 18 formed on separate sets of solar photovoltaic modules but directly across from one another in Fig. 4 is a second subset), each second subset of feet being spaced from the first subset and arranged to affix a respective one of the sets of modules to the building.
Per claim 12, the central support portion 14 defines a pivot axis (hinge 25 is coincident with a pivot axis, as shown by comparing Figs. 2, 3A), and each set is mounted to the central support portion so as to rotate about a pivot axis when moving between the collapsed and deployed configurations.
Per claim 17, the support structure is configured so that, when in the deployed configuration, the assembly adopts a general A-frame arrangement, with an internal pitch angle of the support 
Per claim 18, each module has a structural sheet member 21, and the photovoltaic cells of that module are supported on the structural sheet member (¶0006), a mounting frame 12 that extends around a periphery of the structural sheet member, wherein the mounting frames of the modules are connected to the support structure (¶0037, 0039, 0040).
Per claim 19, the support structure includes a plurality of central legs (each element 26 comprises a leg portion extending in a height direction best seen in Fig. 3A), and each central leg has an upper end that is connected to the central support portion 14 and a lower end that is connected to one of the feet in the first subset of feet (¶0041).

Claim(s) 10, 12, 13, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0020731 to Levi.
	Regarding claims 10, 12, 13, 15, 16, and 19, Levi teaches a solar photovoltaic assembly comprising
a plurality of solar photovoltaic modules 20 that are arranged into sets 12 (Figs. 1, 9), with each set having one or more of the modules (¶0037, 0039, 0067)
a support structure on which the modules are mounted (the components of the support structure are elaborated upon below), the support structure including
at least one central support portion 18, the sets 12 of photovoltaic modules 20 being mounted to the support structure so as to be movable relative to the central support portion between a stowed configuration (Fig. 8) in which the sets are positioned with at least one edge of each set being disposed adjacent a peripheral edge of another set, and a deployed configuration in which the photovoltaic modules are arranged relative to one another so as to be capable of simultaneously receiving solar energy (Fig. 1; the 
a plurality of feet (72 of Fig. 1, flat portion of 110 of Fig. 8), a first subset of feet (110) being provided to support the central support portion on a surface (¶0060, 0061), and four second subsets of the feet 70, each second subset of feet being spaced from the first subset (¶0051).
The limitation that each of the plurality of feet are configured to affix to an external surface of a building and then to resist disengagement from that external surface, that that the first subset of the feet are provided to affix to the external surface of the building, and that each second subset of feet are arranged to affix a respective one of the sets of modules to the building are intended use limitations, and are treated as described previously. In other words, the claim is not interpreted as reciting a building, or a means of affixation of the feet to a building. Regardless, it is clear that the feet and subsets of feet identified are capable of being affixed to an external surface of a building and resist disengagement from that external surface, as they are held in place with respect to a surface upon which they are positioned by the weight of the central support portion and sets of modules.
Per claim 12, the central support portion 18 defines more than one pivot axes (coincident with 34), and each set is mounted to the central support portion so as to rotate about a respective one of the pivot axes when moving between the collapsed and deployed configurations (compare Figs. 1 and 3, 4, ¶0042, 0044).
Per claim 13, the central support portion 18 includes a generally elongate central member 34 that is disposed between inner edges of the sets of modules (34 is disposed between an inner edge of a set 12 and an inner edge of an adjacent set 12; Figs. 1, 4, 5, ¶0042, 0044).
	Per claim 15, the support structure includes an outer support portion 36 for each set of modules 12 (Figs. 4, 5, ¶0044, 0046-0050), wherein each outer support portion is spaced from the central support portion 18 and each foot 72 in the second subsets of feet is connected to a respective one of the outer support portions.
	Per claim 16, the support structure further includes spars 60 that are each pivotally connected at an inner end to the central support portion 18 (Figs. 4, 5, ¶0050).
	Per claim 19, the support structure includes a plurality of central legs (portions of elements 110 excluding the identified feet), and each central leg has an upper end that is connected to the central support portion 18 and lower end that is connected to one of the feet in the first subset of feet (Fig. 8, ¶0060, 0061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van de Sande as applied to claim 10 above, and further in view of US PGPub 2012/0285515 to Sagayama.
	Regarding claim 11, Van de Sande teaches the limitations of claim 10. The support structure further comprises an elongate central beam 16 that is connected to the central support portion 14 (Figs. 1, 3A, 3B; ¶0038), wherein in the installed assembly the central beam is to be positioned to extend obliquely across the first subset of the feet (the central beam 16 projects across at least two of the three feet of the first subset). The support structure further comprises an outer elongate beams (29 of Figs. 3A, 3C, 4 is a beam in an embodiment, ¶0017) that is connected to one of the sets of modules at a location spaced from the central beam, wherein in the installed assembly each outer beam is positioned to extend obliquely across a respective one of the second subsets of feet (the beams 29 project in a direction crossing a direction of each respective subset of feet 18, as shown in Fig. 4). Finally, the reference teaches a plurality of joiners (36, Fig. 3C) that interconnect a respective one of the feet with a 
Van de Sande illustrates the plurality of feet as substantially square. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the plurality of feet as elongate, as Sagayama teaches that such a change in shape is an obvious modification (analogous elements 15 of Sagayama’s Figs. have a rectangular projection). The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van de Sande as applied to claim 10 above, and further in view of US PGPub 2017/0279403 to Seery. 
Regarding claim 14, Van de Sande teaches the limitations of claim 10. Van de Sande teaches that each foot may be attached to an external surface of a building using a fastener (¶0014), but does not teach the claimed structure. Seery teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include with each foot (analogous element 20 of Figs. 1, 2) a piece of compressible foam (140), such that adhesive material is disposed on an underside surface of the compressible form in order to fasten the foot to the surface while accounting for unevenness in the external surface (¶0049).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726